


110 HCON 315 IH: Supporting the idea that coalition victory

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 315
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Wilson of South
			 Carolina (for himself, Mr.
			 Hensarling, Mr. Akin,
			 Mr. Bachus,
			 Mr. Barrett of South Carolina,
			 Mr. Barton of Texas,
			 Mrs. Blackburn,
			 Mr. Boehner,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Campbell of California,
			 Mr. Cantor,
			 Mr. Carter,
			 Mr. Chabot,
			 Mr. Conaway,
			 Mrs. Cubin,
			 Mr. Culberson,
			 Mr. David Davis of Tennessee,
			 Ms. Fallin,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Gingrey,
			 Mr. Gohmert,
			 Ms. Granger,
			 Mr. Herger,
			 Mr. Issa, Mr. Sam Johnson of Texas,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. Latta,
			 Mr. Lewis of Kentucky,
			 Mr. Lucas,
			 Mr. Mack, Mr. Marchant, Mr.
			 McCaul of Texas, Mr.
			 McHenry, Mr. McKeon,
			 Mr. Miller of Florida,
			 Mrs. Musgrave,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Platts,
			 Mr. Poe, Mr. Price of Georgia,
			 Mr. Putnam,
			 Mr. Radanovich,
			 Mr. Sali, Mr. Sessions, Mr.
			 Shadegg, Mr. Smith of
			 Nebraska, Mr. Smith of
			 Texas, and Mr. Walberg)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Supporting the idea that coalition victory
		  in Iraq is possible.
	
	
		That the Congress—
			(1)supports the idea
			 that the war in Iraq is not lost;
			(2)recognizes that the overall progress being
			 made on the ground in Iraq is undeniable;
			(3)recognizes that much of this progress is
			 due to the skill, persistence, and valor of the American service member;
			(4)recognizes that the decision by the
			 President and our military leadership to provide a surge of troops to implement
			 a new counterinsurgency strategy was the correct course of action and has been
			 successful; and
			(5)hopes for, and
			 will do all it can to help ensure, coalition victory there as soon as
			 possible.
			
